DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 10/18/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 18 April 2017 (20170418).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/US18/28187 filed on 04/18/2018. 

PCT/US18/28187 claims priority to Provisional Application number US 62/486,860 filed on 18 April 2017 (20170418).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 10/18/2019 submission(s) of Information Disclosure Statement(s) (IDS(s)) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4967670 A to Morishita; Mimpei et al. (Morishita) in view of CN 101692315 B to YU, BO et al. (Yu).

Regarding claims 1 and 13 and Morishita teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    532
    541
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    658
    541
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    594
    473
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    367
    393
    media_image4.png
    Greyscale

and associated descriptive texts a method(and system) for guiding a vehicle 15 over a flight path, the method (system) comprising: 
(a plurality of levitation generators, i.e. coils 56 in figures 1-4 above)
receiving, by a controller of the vehicle, guideway data generated by one or more  guideway sensors (a plurality of sensors) associated with a metallic track in Col. 2, lines 19-43 and Col. 5, lines 4-19, 
the guideway data including information corresponding to a track segment 12a/12b disposed between two or more supports in Fig. 1, Col. 1, lines 18-55 and Col. 5, lines 4-19 and Fig. 4 above wherein it is understood that the track frame 11 is suspended between two or more supports depending on how long it is; 

“(28) The calculating circuit 62a comprises: subtractors 80a to 80d for calculating gap length deviation signals .DELTA.z.sub.a to .DELTA.z.sub.d by respectively subtracting predetermined gap length values za0 to zd0 from gap length signals z.sub.a to z.sub.d obtained by the gap sensors 34a to 34d;” 

determining, by the controller, an amount of deviation between one or more coordinates of the flight path data and a position of the vehicle based on the guideway data in Col. 10, lines 1-22:
“a gap length deviation/coordinate converter 81 for calculating a displacement .DELTA.z of the center of gravity of the levitated object 15 in the z direction (supporting direction), a sum .DELTA..theta.y of the rotational angles of the unit plates 26a and 26b in the .theta. direction (rolling direction) upon movement of the center of gravity in the y direction (guiding direction), and a difference .DELTA.8.psi. in rotational angles between the unit plates 26a and 26b in the .theta. direction (rolling direction) upon rotation of the levitated object 15 in the .psi. direction (yawing direction) and a rotational angle .DELTA..xi. of the levitated object 15 in the .xi. direction (pitching direction) on the basis of the gap length deviation signals .DELTA.z.sub.a to .DELTA.z.sub.d ; subtractors 82a to 82d for calculating current deviation signals .DELTA.i.sub.a to .DELTA.i.sub.d by respectively subtracting predetermined current values ia0 to id0 from exciting current detection signals ia to id obtained by the current detectors 65a to 65d; a current deviation/coordinate converter 83 for calculating a current deviation .DELTA.i.sub.z associated with the motion of the center of gravity of the levitated object 15 in the z direction, a current deviation .DELTA.i.sub..theta.y associated with the rolling of the unit plates 26a and 26b upon movement of the center of gravity in the y direction, a current deviation .DELTA.i.sub..psi. associated with the rolling of the unit plates 26a and 26b upon rotation of the levitated object 15”; and 

adjusting, by a magnetic suspension system (a plurality of levitation generators), the position of the vehicle relative to the track segment to minimize the amount of deviation in at least one dimension in the 3-D space in Col. 10, lines 31-53:

Figure 22 and Col. 21, lines 14-30.  

While it is considered that Morishita teaches the flight path data, the flight path data representing a set of coordinates in three dimensional (3-D) space as explained above, if Applicant is of the opinion that the flight path data received comprises coordinates in a three dimensional space defining a “theoretical model” and controlling the vehicle to minimize deviation from that flight path then resort may be had to the Abstract of Yu below:
“The invention claims a real-time radar data based on high precision 4D aircraft flight path analytical method, the method comprises the following steps: establishing a 4D flight path theoretical model based on the aircraft performance; based on the history flight path data of aircraft model, through mining analysis establishing a 4D flight path experience model, the theoretical model and the empirical model are combined, the various influencing factors in the flying 

And paragraphs :

“[0019] establishing the aircraft horizontal flight path model comprises the following steps:
[0020] step (a) defining the horizontal flight path, from landing airports, standard instrument approach and/or departure route and route information, cruise altitude of plan information extracting aircraft approach of airway point and flying height, flying flight path frame for establishing three-dimensional horizontal flight path is that through the airway point projection line on the horizontal plane;
[0032] step (b) determining a flight route trace model basic parameter, the vertical model plane in the height-time or height-distance coordinate system of the motion model, determining the force of acting on the aircraft engine thrust F, engine mounting angle is formed along the engine axis and the body axis X direction, lift force L perpendicular to flight speed v; resistance D parallel to the flying speed, the gravity G, alpha is the downward angle of attack, theta is navigation trace angle, using the Newton second law and the energy conservation principle is combined with the method corresponding to each flight space of the sub model equation. using micro-element method the small section of each stage into multiple parts, substituting the aircraft at each stage corresponding performance parameter, calculating solution rising/falling rate of each small, corresponding distance and time, finally accumulating to form the height profile and a speed profile, and calculating the total time of flight; 
(0090) constructing 4D trajectory flight f, firstly processing the plan information: firstly according to respective landing airports and airport departure route distribution principle corresponding to the determined standard instrument departure route SID (StandardInstrument Departure) and standard STARGtandard Terminal ArrivalRoute) instrument approach route, then according to route information; cruise altitude constraint condition of airway point and flying height, initially establishing a three-dimensional flight path frame, and horizontal flight path is the plane projecting through the way point. Here the horizontal flight path is only the plane position information and time information of the position point must be calculated after calculating the speed profile. “

And claim 1.



The combination of the known elements is achieved by a known method of controlling a vehicle by creating a 3-D Flight path and minimizing deviations therefrom. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Morishita would have the capability of knowing the dimensions of an allowable flight path for each segment in advance of actually reaching the segment so that the vehicle can be controlled to minimize deviations from the allowable flight path in order to maintain a stable state of the vehicle in the track.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Yu to the prior art of Morishita as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the method of claim 1, wherein adjusting the position of the vehicle relative to the track segment further comprises adjusting at least one of a an altitude, i.e. the height of the gap, a longitude, or a latitude of the vehicle see Morishita Col. 19 lines 55 through Col. 20 lines 1+:
longitudinal movement mode control voltage calculating circuit 110 for calculating an electromagnet exciting voltage e.sub..xi.x of the .xi.x mode from the outputs .DELTA..xi..sub.x and .DELTA.i.sub..xi.x.

(63) The roll & yaw mode control voltage calculating circuit 109 has an arrangement shown in FIG. 20. As is apparent from FIG. 20, the circuit 109 has the same arrangement as that of the roll & yaw mode control voltage calculating circuit 88 shown in FIG. 13. Therefore, the same reference numerals in FIG. 20 denote the same parts as in FIG. 13, and a letter "f" is suffixed to the each reference numeral.”.  

Regarding claims 3 and 14 and the limitation wherein the magnetic suspension system includes a plurality of levitation generators see Morishita Figure 1, wherein adjusting the position of the vehicle relative to the track segment further comprises: 
changing an angle of at least one levitation generator of the plurality of levitation generators relative to the track segment to minimize the amount of deviation in the at least one dimension in the 3-D space see Morishita Col. 10 lines 1-54, especially “ a sum .DELTA..theta.y of the rotational angles of the unit plates 26a and 26b in the .theta. direction (rolling direction) upon movement of the center of gravity in the y direction (guiding direction), and a difference .DELTA.8.psi. in rotational angles between the unit plates 26a and 26b in the .theta. direction (rolling direction) upon rotation of the levitated object 15 in the .psi. direction (yawing direction) and a rotational angle .DELTA..xi. of the levitated object 15 in the .xi. direction (pitching direction) on the basis of the gap length deviation signals”.  
Yu also teaches changing an angle of at least one levitation generator of the plurality of levitation generators relative to the track segment to minimize the amount of deviation in the at least one dimension in the 3-D space in para:
“[0094] turning radius[AltContent: rect]g is the gravity acceleration, during turning flight velocity is V, the inclined angle is phi. As shown in FIG. 3, the known coordinates of the three adjacent way points and the corresponding turning radius r to calculate the turning point P, Q coordinates. heading coner of the aircraft flying to the true north direction as reference zero degree, increase along the clockwise direction and the maximum is 359 degrees. represents a heading corner of front one segment for 12, alpha u indicates that the route of the next flight angle, according to the connecting relationship of three points, judging whether the aircraft is turning left, turning right or direct combined heading corner and steering of the two space flight, aircraft turning corner delta alpha is obtained according to the turning corner and the turning radius, P point to distance = Dpii = rXtan of point i (A alpha lambda), obtaining the turning point P of coordinates is:
[0168] The invention is based on flight plan information, considering the performance data of the flight object, environmental data and historical flight experience data, establishing a 4D flight model high-precision and real-time radar data is introduced continuously corrected so as to form accurately the planned flight path upper on this basis, the object of the invention is to improve the flight plan prediction precision of the flight path, the prediction error is controlled at the lowest limit.“

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of controlling a vehicle to minimize deviations from a previously determined 3-D Flight path. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Morishita would have the capability of knowing the dimensions of an allowable flight path for each segment in advance of actually reaching the segment so 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Yu to the prior art of Morishita as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 4 and 15 and the limitation wherein adjusting the position of the vehicle relative to the track segment further comprises: 
changing a levitation force at one or more levitation generators to minimize the amount of deviation in the at least one dimension in the 3-D space in Morishita Col. 6, lines 27+ and Morishita Col. 7, lines 62+:
“(12) The calculating circuit 62 is arranged as follows. An output signal generated by the gap sensor 34a in synchronism with an output from the modulating circuit 64a is supplied to the circuit 62 through the circuit 64a. A gap length set value Z.sub.0 is subtracted by a subtractor 66a from this signal, and an deviation relative to the gap length set value for the levitation direction, i.e., a physical value associated with a position is obtained. An output from the subtractor 66a is supplied to a feedback gain compensator 68a through a differentiator 67a and to a feedback gain compensator 69a directly. A physical value associated with speed is obtained through the differentiator 67a. In addition, an output signal from the gap sensor 46a is supplied to the calculating circuit 62 through the modulating circuit 64b. A guiding reference value Y.sub.0 is subtracted by the subtractor 66b from this signal, and a deviation relative to the gap length set value for the guiding direction is obtained. An output from the subtractor 66b is supplied to a feedback gain compensator 68b through a As described above, according to the first embodiment, outputs from the gap sensor 34 for the levitating direction and the gap sensor 46 for the guiding direction are added to each other, and are fed back to the exciting voltage to the electromagnets 51 and 52 of the magnetic support unit 31 through the amplifier 63. As a result, movement of the levitated object 15 in the levitating and guiding directions is controlled by each of the magnetic support units 31a to 31d constructed as shown in FIG. 4.

(17) If an external force acts on the levitated object 15 in a lateral direction perpendicular to the traveling direction when, e.g., the levitated object 15 passes through curved portions of the guide rails 12a and 12b, the following control is performed. The gap sensors 46a to 46d detect deviations in the lateral direction (guiding direction) of the levitated object 15 due to the external force. As a result, the control units 41 for controlling the magnetic support units which are moving away from the center of the guide rail 12a or 12b increase exciting currents of the coils 56 of these magnetic support units, thereby increasing the magnetic attraction. In contrast to this, the control units 41 for controlling the magnetic support units which are approaching the center of the guide rails 12b or 12a decrease exciting currents of the coils 56 of these magnetic support units, thereby decreasing the magnetic attraction. When the unit 31 is located close to the center of the guide rail, the output of the subtractor 66b is positive and when it is located far from the center of the guide rail, it is negative. When the unit 31 approaches the center of the guide rail, the output of the differentiator 67b is positive and when it moves away from it, it is negative. With this operation, when a leftward external force is applied in, e.g., the case shown in FIG. 4, the magnetic support unit 31a (31d) increases the magnetic attraction, and the magnetic support unit 31b (31c) decreases the magnetic attraction. As a result, rightward guiding force acts, and rolling is generated on the base 25 in a clockwise direction. Note that even if lateral motion of the levitated object 15 occurs in the above control, the change amount on the time base of lateral motion is detected by the differentiator 67b, and the detected change amount is fed back to the exciting voltage of the coil 56 through the power amplifier 63. As a result, the lateral motion of the levitated object 15 is suppressed together with rolling, thereby obtaining a stable levitated state again.” (Emphasis added).  

Regarding claims 5, 16 and 20 and the limitations further comprising: independently changing the angle of each levitation generator of the plurality of levitation generators see Morishita Figure 35 and associated texts:
“(90) FIG. 35 shows a case wherein a levitated object 15a is levitated by three magnetic support units 31a to 31c. In this case, the levitation gap lengths of the units 31a to 31c can be independently changed without a coupling mechanism having a rotary shaft. Therefore, the base 25a need not incorporate a coupling mechanism.”.  

Regarding claims 6, 17 and 20 and the limitation further comprising: 
adjusting, at a drive generator, a drive force to change a velocity of the vehicle relative to the track segment to minimize the amount of deviation in at least one dimension in the 3-D space Morishita see Col. 6, lines 37+:
“ A physical value associated with speed is obtained through the differentiator 67a. “ and Morishita Col. 7, lines 50+:
“(16) If the stators 16 of the linear induction motor are energized when the levitated object 15 is located under the stators 16, a thrust from the stators 16 acts on the base 25. As a result, the levitated object 15 starts traveling along the guide rails 12a and 12b in a levitated state. If the stators 16 are disposed before a position at which the levitated object 15 is completely stopped due to the influences of air resistance and the like, the levitated object 15 receives a thrust again, and keeps moving along the guide rails 12a and 12b. This movement is continued to a destination. In this manner, the levitated object 15 can be moved to the destination in a noncontact state.”.  

Yu also teaches adjusting, at a drive generator, a drive force to change a velocity of the vehicle relative to the track segment to minimize the amount of deviation in at least one dimension in the 3-D space in at least para:
“[0045] The climbing stage corresponding thrust value, calculating the rate of rise, rising height by numerical integration time used for calculating speed change rate and combining the time and speed change rate calculating the horizontal distance of each section; adding fuel consumption coefficient, 

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of controlling a vehicle to minimize deviations from a previously determined 3-D Flight path. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Morishita would have the capability of knowing the dimensions of an allowable flight path for each segment in advance of actually reaching the segment so that the vehicle can be controlled to minimize deviations from the allowable flight path in the spirit of maintaining a stable state of the vehicle in the track while in flight.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Yu to the prior art of Morishita as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 7 and the limitation the method of claim 6, further comprising: determining the velocity of the vehicle relative to the track segment based on one of an optical sensor see Morishita Col. 5, lines 6-11, an encoder (optical sensors are encoders), or radar sensors see Col. 6, lines 27+:
“(12) The calculating circuit 62 is arranged as follows. An output signal generated by the gap sensor 34a in synchronism with an output from the modulating circuit 64a is supplied to the circuit 62 through the circuit 64a. A gap length set value Z.sub.0 is subtracted by a subtractor 66a from this signal, and an deviation relative to the gap length set value for the levitation direction, i.e., a physical value associated with a position is obtained. An output from the subtractor 66a is supplied to a feedback gain compensator 68a through a differentiator 67a and to a feedback gain compensator 69a directly. A physical value associated with speed is obtained through the differentiator 67a. In addition, an output signal from the gap sensor 46a is supplied to the calculating circuit 62 through the modulating circuit 64b. A guiding reference value Y.sub.0 is subtracted by the subtractor 66b from this signal, and a deviation relative to the gap length set value for the guiding direction is obtained. An output from the subtractor 66b is supplied to a feedback gain compensator 68b through a differentiator 67b and to a feedback gain compensator 69b directly. An output signal from the current detector 65, which represents a physical amount associated with force or acceleration, is supplied to a feedback compensator 70. Furthermore, the output signal from the current detector 65 is subtracted from a "0"-level signal by a subtractor 71, and the resultant output signal is compensated by an integral compensator 72. Output of an adder 73 for adding outputs from the five feedback gain compensators 68a, 68b, 69a, 69b, and 70 described above is subtracted from output of the integral compensator 72 by a subtractor 74. The output signal of the subtractor 74 is supplied to the power amplifier 63. As described above, according to the first embodiment, outputs from the gap sensor 34 for the levitating direction and the gap sensor 46 for the guiding direction are added to each other, and are fed back to the exciting voltage to the electromagnets 51 and 52 of the magnetic support unit 31 through the amplifier 63. As a result, movement of the levitated object 15 in the levitating and guiding directions is controlled by each of the magnetic support units 31a to 31d constructed as shown in FIG. 4.” (Emphasis added).  

	
Yu teaches using radar in the ABSTRACT above and para [0003] “The real-time radar data provided by the current position, time, speed and other information, calculates the future airway point distance, so as to analyze out the airway point time.”.
 
Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using RADAR. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Morishita would have the capability of using RADAR sensors.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Yu to the prior art of Morishita as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claims 8 and 18 and the limitation wherein the guideway data further includes a length of the track segment, wherein determining the amount of deviation further comprises: 

based at least on the length of the track segment and a velocity of the vehicle relative to the length of the track segment see Morishita Col. 7, lines 63+:
“(17) If an external force acts on the levitated object 15 in a lateral direction perpendicular to the traveling direction when, e.g., the levitated object 15 passes through curved portions of the guide rails 12a and 12b, the following control is performed. The gap sensors 46a to 46d detect deviations in the lateral direction (guiding direction) of the levitated object 15 due to the external force. As a result, the control units 41 for controlling the magnetic support units which are moving away from the center of the guide rail 12a or 12b increase exciting currents of the coils 56 of these magnetic support units, thereby increasing the magnetic attraction. In contrast to this, the control units 41 for controlling the magnetic support units which are approaching the center of the guide rails 12b or 12a decrease exciting currents of the coils 56 of these magnetic support units, thereby decreasing the magnetic attraction.” (Emphasis added); 

determining, at the controller, the amount of deviation between the one or more coordinates of the flight path data and the position of the vehicle based on the deflection of the track segment see Morishita Col. 8, lines 11-31 wherein it is understood that deviation is determined via the differentiator 67b:
“When the unit 31 is located close to the center of the guide rail, the output of the subtractor 66b is positive and when it is located far from the center of the guide rail, it is negative. When the unit 31 approaches the center of the guide rail, the output of the differentiator 67b is positive and when it moves away from it, it is negative. With this operation, when a leftward external force is applied in, e.g., the case shown in FIG. 4, the magnetic support unit 31a (31d) increases the magnetic attraction, and the magnetic support unit 31b (31c) decreases the magnetic attraction. As a result, rightward guiding force acts, and rolling is generated on the base 25 in a clockwise direction. Note that even if lateral motion of the levitated object 15 occurs in the above control, the change amount on the time base of lateral motion is detected by the differentiator 67b, and the detected change amount is fed back to the exciting voltage of the coil 56 through the power amplifier 63. As a result, the lateral motion of the levitated object 15 is suppressed together with rolling, thereby obtaining a stable levitated state again.”



Yu teaches taking into account “deflection” of a “track segment” by taking into account wind direction and speed as set forth in for example para:
“[0059] the meteorological data analysis comprising: a GRIB message comprising high-altitude air information in the eighth region of the earth, each height layer sends one message, analyzing the historical data according to the GRIB message format. obtaining the high air temperature, wind direction and wind speed of some position point according to the experience track of some objects in the meteorological data matching the weather information of each track point, comprising a wind direction and wind speed, the data stored in the attribute set of the object;”

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using actual or forcasted wind conditions present in a predicted flight path to correct for any external forces expected to be applied to prevent deviations in a projected flight path. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Morishita would have the capability of predicting deviations to a flight path in advance of external forces actually being applied to the vehicle and providing control of the vehicle to maintain a “stable” levitated state.



Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Yu to the prior art of Morishita as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 9 and the limitation the method of claim 1, wherein the one or more guideway sensors comprises at one of an optical sensor see Morishita Col. 5, lines 6-11, an encoder (an optical sensor is an encoder), a radio frequency identification (RFID) sensor, or a forward looking radar sensor see Morishita Col. 6, lines 27+ and Yu para [0009].  

Regarding claim 10 and the limitation the method of claim 1, wherein receiving the guideway data further comprises: receiving the guideway data from a database that contains information describing track segments and the set of coordinates of the flight path data, see Yu paras:
“[0127] 2.2 weather data analysis

[0128] a GRIB message comprising high-altitude air information in the eighth region of the earth, each height layer sends a message, analyzes the history data according to the GRIB message format, obtaining the temperature, wind direction and wind speed in a certain position point altitude air.

[0129] According to experience the trajectory of some object, matching each track point in the weather data of the weather information, mainly is a wind direction and wind speed along the way. the data is stored in the attribute set of the object 
 
Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of receiving weather conditions that may affect the flight path from different areas of the flight path. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Morishita would have the capability of predicting deviations to a flight path in advance of external forces such as wind actually being applied to the vehicle and providing control of the vehicle to maintain a “stable” levitated state.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Yu to the prior art of Morishita as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 11 and the limitation the method of claim 1, wherein determining the amount of deviation further comprises: 


Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of a predicted flight path to correct for any deviations in a projected flight path and the Actual path. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Morishita would have the capability of predicting deviations to a flight path in advance of external forces actually being applied to the vehicle and providing control of the vehicle to maintain a “stable” levitated state and be able to ensure those deviations are minimized in real time.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Yu to the prior art of Morishita as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 12 and the limitation the method of claim 11, further comprising: determining at least one of a pitch, roll, or yaw of the vehicle relative to the track segment based on the amount of deviation see Morishita Col. 7 lines 50+.    

Regarding claim 19 and the limitation a tangible, non-transitory, computer-readable media having instructions encoded thereon, the instructions, when executed by a processor, are operable to: 
receive guideway data generated by one or more guideway sensors associated with a metallic track, the guideway data including information corresponding to a track segment disposed between two or more supports; 
receive flight path data for a vehicle configured to traverse the track segment, the flight path data representing a set of coordinates in three-dimensional (3-D) space; 
determine an amount of deviation between one or more coordinates of the flight path data and a position of the vehicle based on the guideway data; and 
instruct a magnetic suspension system to adjust the position of the vehicle relative to the track segment to minimize the amount of deviation in at least one dimension in the 3-D space see the combination of Yu to the prior art of Morishita above wherein it is understood that Yu teaches a tangible, non-transitory, computer-readable media having instructions encoded thereon, the instructions, when executed by a processor processing data in at least paras:
“[0054] wherein obj is a flying object, n is total flight times, equation is on right position of each track point, time, speed, information, m is the number of track point of each flight path, a plurality of track set for each flying object, respectively weighting the various items of data processing to obtain the 
[0130] 3, establishing high-precision of 4D prediction model
[0131] theoretical model of the flight path prediction is established based on air dynamics parameter and dynamics equation, and the empirical model is mining the data by each data of the actual flight is established. two of them are advantageous: basic frame system of the theoretical model and complete, strong activity, belonging to the feed system, so it is suitable for solution of the flight path prediction, an empirical model is simple and flexible, simple debugging, strong passive, belonging to the feedback system, so the proper checking and complement items in as complete solving plan of flight path prediction. Therefore, establishing high precision 4D flight path prediction algorithm, to be mixed using a theoretical model and the empirical model. the main frame is a theoretical model, and the empirical model is mainly to check, supplementary parameter and replace function;”


Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using a tangible, non-transitory, computer-readable media having instructions encoded thereon, and instructions executed by a processor. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, Morishita would have the capability of predicting deviations to a flight path in advance of external forces actually being applied to the vehicle and providing control of the vehicle to maintain a “stable” levitated state.

Therefore, the results would have been predictable to one of ordinary skill in the art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art of the closest relevant art regarding flight path data and magnetic levitation at the time of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210814